UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-6478


LENNELL DYCHES,

                  Plaintiff - Appellant,

          v.

KAREN MARTIN,

                  Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Aiken.   Solomon Blatt, Jr., Senior District
Judge. (1:12-cv-02838-SB)


Submitted:   July 24, 2014                      Decided: July 28, 2014


Before FLOYD and      THACKER,   Circuit   Judges,   and   DAVIS,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lennell Dyches, Appellant Pro Se.      Barbara Murcier Bowens,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Lennell      Dyches    appeals       the    district    court’s     order

adopting   the    magistrate      judge’s       recommendation      to   grant   the

Defendant’s      motion    to    dismiss       or,    in   the   alternative,    for

summary judgment, on his complaint filed pursuant to Bivens v.

Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.

388 (1971).      We have reviewed the record and find no reversible

error.     Accordingly, we affirm the district court’s judgment.

Dyches v. Martin, No. 1:12-cv-02838-SB (D.S.C. March 17, 2014).

We   dispense    with     oral   argument      because     the   facts   and   legal

contentions     are   adequately     presented        in   the   materials     before

this court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                           2